Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leupe et al. (US 6,474,228 B1).
             
With respect to independent Claim 1, Leupe et al. disclose(s): A baling system (Fig. 8) comprising: a high capacity baler (20 in Fig. 1); and an electronic display configured to display baling information to an operator of said baler (35 in Fig. 8), wherein said baler comprises a first bale-forming area in which a first series of first individual bales can be formed (1 in Fig. 1), a second bale-forming area in which a second series of second individual bales can be formed (2 in Fig. 1), one or more first sensors configured to sense one or more parameters related to at least one of said first bales (charge sensors noted in column 3, lines 6-22), one or more second sensors configured to sense one or more parameters related to at least one of said second bales (charge sensors noted in column 3, lines 6-22), wherein said electronic display is configured to simultaneously display data generated from at least one of said first sensors and at least one of said second sensors (Fig. 8 and column 9, lines 33-34).

With respect to Claim 2, Leupe et al. teach(es) the baling system of independent Claim 1.  Leupe et al. further disclose(s): wherein said first bale-forming area is presented by a first bale forming chamber (1 in Fig. 1), and wherein said second bale-forming area is presented by a second bale forming chamber (2 in Fig. 1), wherein said first and second bale forming chambers are positioned side by side (Fig. 1).

With respect to Claim 3, Leupe et al. teach(es) the baling system of independent Claim 1.  Leupe et al. further disclose(s): wherein said first bale-forming area is spaced apart from said second bale-forming area (column 11, lines 52-62).

With respect to Claim 4, Leupe et al. teach(es) the baling system of independent Claim 1.  Leupe et al. further disclose(s): wherein said baler is configured to be pulled by a tractor (column 4, lines 54-58), wherein said electronic display is configured to be positioned on or in the tractor (Fig. 8).

With respect to Claim 5, Leupe et al. teach(es) the baling system of independent Claim 1.  Leupe et al. further disclose(s): wherein said one or more first and second sensors comprise flake length sensors configured to measure flake lengths of the first and second bale  (charge sensors noted in column 3, lines 6-22).
With respect to Claim 6, Leupe et al. teach(es) the baling system of Claim 5.  Leupe et al. further disclose(s): wherein said electronic display is configured to display the flake lengths measured by said flake length sensors (Fig. 8 and column 9, lines 33-34). 

With respect to Claim 7, Leupe et al. teach(es) the baling system of Claim 5.  Leupe et al. further disclose(s): wherein said baler includes knotter assemblies for tying securement lines around said first and second bales (column 5, lines 44-50), wherein said flake length sensors are configured to measure rotation of starwheels associate with said knotter assemblies (4 in Fig. 1).

With respect to Claim 8, Leupe et al. teach(es) the baling system of independent Claim 1.  Leupe et al. further disclose(s): wherein said electronic display is configured to display an offset distance between which a first bale formed in said first bale-forming area is completed and a second bale formed in said second bale-forming area is completed (column 10, lines 23-43).

With respect to Claim 9, Leupe et al. teach(es) the baling system of independent Claim 1.  Leupe et al. further disclose(s): wherein said electronic display is configured to provide a real-time comparison of relative crop feed rates to said first and second bale- forming areas (column 9, lines 33-34).

With respect to Claim 10, Leupe et al. teach(es) the baling system of Claim 9.  Leupe et al. further disclose(s): wherein said real-time comparison is a graphical comparison (Fig. 8).

With respect to Claim 11, Leupe et al. teach(es) the baling system of Claim 9.  Leupe et al. further disclose(s): wherein said real-time comparison is a comparison of a flake length of the first bale and a flake length of the second bale (column 3, lines 6-22).
With respect to Claim 12, Leupe et al. teach(es) the baling system of independent Claim 1.  Leupe et al. further disclose(s): wherein said electronic display is configured to provide a real-time graphical comparison of said one or more parameters of said first and second bales (Fig. 8).

With respect to Claim 13, Leupe et al. teach(es) the baling system of Claim 12.  Leupe et al. further disclose(s): wherein said graphical comparison includes a side-by-side graphical display of bars illustrating a magnitude of said one or more parameters (Fig. 8).

With respect to Claim 14, Leupe et al. teach(es) the baling system of Claim 13.  Leupe et al. further disclose(s): wherein said one or more parameters comprises flake length (column 3, lines 6-22).

With respect to Claim 15, Leupe et al. teach(es) the baling system of independent Claim 1.  Leupe et al. further disclose(s): wherein said electronic display is configured to provide a real-time graphical comparison of flake lengths of said first and second bales (column 3, lines 6-22).

With respect to Claim 16, Leupe et al. teach(es) the baling system of independent Claim 1.  Leupe et al. further disclose(s): wherein said electronic display is configured to receive operator input (column 10, lines 23-43).

With respect to Claim 17, Leupe et al. teach(es) the baling system of Claim 16.  Leupe et al. further disclose(s): wherein said operator input comprises one or more of the following: target flake length and target bale offset (column 3, lines 6-22).

With respect to independent Claim 18, Leupe et al. disclose(s): A method of forming a plurality of bales of crop material with a high capacity square baler (Fig. 8), said method comprising the steps of: 
(a) forming a first series of first bales in a first bale-forming area (1 in Fig. 1); (b) forming a second series of second bales in a second bale-forming area (2 in Fig. 1); (c) obtaining, via one or more sensors, information related to the first and the second bales being formed within the first and the second bale-forming areas, respectively (column 3, lines 6-22); and (d) presenting, via an electronic display, one or more parameters related to the first and the second bales based on the data obtained via the one or more sensors (35 in Fig. 8).

With respect to Claim 19, Leupe et al. teach(es) the baling system of independent Claim 18.  Leupe et al. further disclose(s): wherein the one or more parameters comprises flake lengths of the first and second bales (column 3, lines 6-22).

With respect to Claim 20, Leupe et al. teach(es) the baling system of Claim 19.  Leupe et al. further disclose(s): wherein electronic display is configured to present a real-time comparison of the flake length of the first bale and the flake length of the second bale (Fig. 8 & column 3, lines 6-22). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to baling systems: US 2015/0379785 A1 (Brown, Jr. et al.); US 2021/0080944 A1 (Schmidt); US 7,104,191 B1 (Parker et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
27 July 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861